                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

                                  IN ADMIRALTY

IN THE MATTER OF THE COMPLAINT
OF THOMAS DANN, INC., as Owner, and
DANN OCEAN TOWING, INC., as Owner
Pro Hac Vice, of a 116’ Tugboat Motor Vessel          Case No. 8:21-cv-1350-TPB-CPT
named THOMAS DANN with Official
Number 638836, for Exoneration from
or Limitation of Liability,

      Petitioners.
_______________________________________/

      ORDER APPROVING AD INTERIM STIPULATION OF VALUE
     AND DIRECTING ISSUANCE OF MONITION AND INJUNCTION

      Before the Court is the Petitioners’ Motion for Entry of an Order Approving Security,

Directing Issuance of Monition, and Restraining Prosecution of Claims. (Doc. 5). For the

reasons discussed below, the Petitioners’ motion is granted as described herein.

                                            I.

      Petitioners Thomas Dann, Inc. and Dann Ocean Towing, Inc. are the owners

of a 116’ Tugboat motor vessel named Thomas Dann (the Vessel), which was involved

in a maritime incident on or about December 4, 2020, on the Cape Fear River in the

vicinity of Wilmington, North Carolina (the Incident). (Doc. 1 at 2). The Incident

allegedly injured two deckhands. Id.
      On June 3, 2021, the Petitioners filed a complaint seeking to minimize, if not

eliminate altogether, their exposure to any liability arising from the Incident pursuant

to the Limitation of Liability Act, 46 U.S.C. §§ 30501–30512, Rule F of the

Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules

of Civil Procedure (Supplemental Rule F), and the Middle District of Florida

Admiralty and Maritime Practice Manual. Id.

      Approximately one month after filing their complaint, the Petitioners submitted

the instant motion, along with a verified Declaration of Value and an Ad Interim

Stipulation for Value and Stipulation for Costs (Ad Interim Stipulation) as security for

any claims stemming from the Incident. (Docs. 4, 5). The Petitioners represent in

the Ad Interim Stipulation that the post-loss value of the Vessel and its pending freight

was $2,518,935. (Doc. 4). In addition, the Petitioners—joined by the American

Steamship Owners Mutual Protection and Indemnity Association, Inc. (American

Steamship), as surety—state that they will guarantee payment of any potential

obligations in this action up to $2,518,935, including costs and interest at a rate to be

determined by the Court. (Doc. 4-1). Based on these representations, the Petitioners

request in their motion that the Court (1) approve the Ad Interim Stipulation; (2) issue

a monition to all potential claimants; and (3) impose an injunction under

Supplemental Rule F precluding the further prosecution of any proceedings against

the Petitioners arising from any claims subject to limitation. (Doc. 5).




                                           2
                                           II.

      Upon due consideration of the matter, it is hereby ORDERED:

      1.     The Ad Interim Stipulation for the value of the Petitioners’ interest in the

Vessel and its pending freight, in the amount of $2,518,935, including costs and interest

at the rate of six percent (6%) per annum from the date hereof, filed by the Petitioners

as principal, and American Steamship as surety, is accepted as adequate security and

is approved as to form and quantum.

      2.     The Petitioners and any claimant who may properly become a party

hereto may contest the amount or value of the Petitioners’ interest in the Vessel as

fixed in the Ad Interim Stipulation; may move the Court for due appraisal of said

interest; and may apply to have the amount of said stipulation increased or decreased,

as the case may be, upon the Court’s determination of the amount or value of said

interest or to carry out the provisions of 46 U.S.C. §§ 30501–30512 for personal

injuries, property damage, or any other claims resulting from the Incident.

      3.     If the amount of the Ad Interim Stipulation is not disputed by any

claimant, the Ad Interim Stipulation shall stand as a stipulation for value and an

appraisal shall not be required.

      4.     The Clerk of Court shall issue the attached Monition advising and

admonishing all persons or corporations asserting claims for any and all losses,

damages, injuries, deaths, or destruction allegedly resulting from the Incident, to file

their respective claims with the Clerk of Court, United States District Court for the

Middle District of Florida, located at 801 North Florida Avenue, Tampa, Florida
                                         3
33602 on or before September 1, 2021, and to serve or mail copies thereof to the

Petitioners’ attorney, Eric C. Thiel of Banker Lopez Gassler P.A., 501 E. Kennedy

Boulevard, Suite 1700, Tampa, Florida 33602, or be defaulted.           If any claimant

desires to contest the Petitioners’ right to exoneration from or limitation of liability,

such claimant(s) shall file and serve on the Petitioners’ counsel an answer to the

complaint on or before said date, unless his/her claim has included an answer to the

complaint so designated, or be defaulted.

      5.     The Notice of Monition in the form required by Supplemental Rule F

and the Admiralty and Maritime Practices Manual shall be published in a newspaper

of general circulation in the appropriate county or counties once a week for four (4)

consecutive weeks prior to the date fixed for the filing of claims in accordance with

Supplemental Rule F and the Admiralty and Maritime Practice Manual.

      6.     No later than the date of the second weekly publication, the Petitioners

shall mail a copy of said notice to every person or corporation known by the Petitioners

to have a claim against them arising out of the Incident set forth in the complaint. In

addition, the Petitioners shall mail said notice to any decedent at the decedent’s last

known address and also to any person who shall be known to have made any claim

on account of such death.

      7.     The commencement or further prosecution of any action or proceeding

against the Petitioners, the Vessel, or other property of the Petitioners with respect to

any claims for which the Petitioners seek exoneration from or limitation of liability

herein, including any claim arising out of or incident to or connected with any loss,
                                          4
damage, injury, death, or destruction, more fully described in the complaint, be and

the same is hereby restrained, stayed, and enjoined until the hearing and determination

of this action.

       8.     Service of this Order as a restraining order in this District may be made

in the usual manner as in any other federal district by the United States Marshal’s

delivery of a certified copy of this Order on the person(s) to be restrained or to their

respective attorney(s), or—alternatively—by mailing a conformed copy of the Order

to the person(s) to be restrained or to their respective counsel.

       DONE and ORDERED in Tampa, Florida, this 15th day of July 2021.




Copies to:
Counsel of record




                                            5
